Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10,12,14-35 are allowable. The restriction requirement between groups I-XIII, as set forth in the Office action mailed on 2/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between these groups is withdrawn. None of the claims 1-35 (including now canceled claims 11,13), are any longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 36, directed to group XIV is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 36 directed to group XIV non-elected without traverse.  Accordingly, claim 36 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Schell on 6/9/2022.

The application has been amended as follows: 

Claim 18 (Examiner Amended): The method of claim [[13]] 1, wherein the method further comprises cooling the ions having m/z ratios within the first range of m/z ratios trapped in the ion trap before reducing the RF trapping amplitude applied to the ion trap.

Claim 21 (Examiner Amended): The method of claim [[11]] 1, wherein the introduced ions of step (a) are introduced into the ion cooling device

Claim 24 (Examiner Amended):  The method of claim [[11]] 1, wherein step (e) comprises introducing ions into the ion trapping assembly, wherein the introduced ions of step (e) are introduced into the ion cooling device.

Claim 25 (Examiner Amended): The method of claim [[11]] 1, wherein the ion cooling device has a different pressure than the ion trap.

Claim 27 (Examiner Amended): The method of claim [[11]] 1, wherein the ion cooling device is a fragmentation cell.

Claim 28 (Examiner Amended): The method of claim [[13]] 1, wherein the corresponding first RF trapping amplitude is the same as the first RF trapping amplitude.

Claim 36 (Examiner Amended): Cancelled

Reasons for Allowance
Note: In the previous corrected notice of allowance dated 6/15/2022 the examiner failed to include the actual amendments in the claims. Please disregard that action as erroneous. 
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments dated 12/6/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881